Citation Nr: 0123656	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-11 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active military service from November 1975 to 
April 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Philadelphia, Pennsylvania.

A hearing was held in Washington, DC, in July 2001, before 
the undersigned, who is the Board member designated by the 
Chairman to conduct that hearing.  A transcript of the 
hearing has been included in the claims folder for review.

Since the RO's decision, there has been a significant change 
in the law.  In November 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, along with the 
enactment of the rules and regulations that implement said 
Act, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law, rules, and regulations.  See Veterans Claims Assistance 
Act of 2000 [VCAA], Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran has been diagnosed as having PTSD.  He has 
testified that while in service he was first raped by his 
company commander, and then he was forced/coerced into having 
sex with another company commander for an extended period of 
time.  He argues that these sexual experiences were the 
stressors that lead him to develop PTSD.  

A review of the claims folder indicates that the veteran's 
stressors have not been confirmed by the RO.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
[formerly the United States Court of Veterans Appeals], 
hereinafter the Court, held in West v. Brown, 7 Vet. App. 70 
(1994), in effect, that a psychiatric evaluation based upon 
an incomplete or questionable history is inadequate for 
rating purposes and frustrates the efforts of judicial 
review.

In the case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
Court set forth the framework for establishing the presence 
of a recognizable stressor, which is an essential 
prerequisite to support the diagnosis of PTSD.  The Court 
analysis consists of two major components:

The first component involves the evidence 
required to demonstrate the existence of 
an alleged stressful event; and

The second involves a determination as to 
whether the stressful event is of the 
quality required to support the diagnosis 
of PTSD. 

With regard to the first component, under 38 U.S.C.A. § 
1154(b) (West 1991 & Supp. 2000), 38 C.F.R. § 3.304 (2000), 
and the applicable VA Manual 21-1 [Department of Veterans 
Affairs Adjudication Procedure Manual, M21-1, paragraph 
50.45(e), and Woods v. Derwinski, 1 Vet. App. 406 (1991)] 
provisions, the evidence necessary to establish the 
occurrence of the recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran was ". . . 
engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60 (1993).

As to personal assault PTSD claims, Manual M21-1, Part III, 
5.14(c) indicates that a specific letter for the development 
of those claims must be provided to the veteran.  The Manual 
M21-1 further provides that if the military record contains 
no documentation that a personal assault occurred, 
alternative evidence might still establish an in-service 
stressful incident.  Behavioral changes that occurred at the 
time of the incident may indicate the occurrence of an in-
service stressor.  Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA psychiatrist.  Manual M21-1, Part 
III, 5.14(c).

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such an event or events, then 
and only then, the case should be referred for a medical 
examination to determine:

(1)  the sufficiency of the stressor;

(2)  whether the remaining elements 
required to support the diagnosis of PTSD 
have been met; and

(3)  whether there is a link between a 
currently diagnosed PTSD and a recognized 
stressor or stressors in service.

38 C.F.R. § 3.304(f) (2000).

In such a referral, the adjudicators should specify to the 
examiner(s) precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
if the examiner(s) render(s) a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes. 

The Board notes further that the veteran has supplied several 
written statements describing the traumatic events he 
experienced in service.  Although the RO attempted to some of 
the information through the National Personnel Records Center 
(NPRC) and US Army Crime Records Center, there has been no 
development with the US Armed Services Center for Research of 
Unit Records.  See Manual M21-1, Part III, 5.14(c) and Part 
VI, 7.46(c) (Feb. 20, 1996); Patton v. West, 12 Vet. App. 272 
(1999).  As such, the claim must be remanded for further 
development of evidence.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  In undertaking development action 
herein, the RO should assure compliance 
with the notice and assistance provisions 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §5103A).

2.  The RO should request that the 
veteran provide another written statement 
concerning his experience with Lieutenant 
[no first name] Williams and Captain 
David Schutten.  Specifically, the 
veteran should respond to the following 
questions:

[The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence on the 
stressful events and he must be asked to 
be as specific as possible.  He should be 
informed that, without such details, an 
adequate search for verifying information 
cannot be conducted.  He should be 
further advised that a failure to respond 
may result in an adverse action against 
his claim.]

a.  What are the full names of each 
person and the units they were assigned 
to when the assaults occurred?

b.  Did Lieutenant Williams only sexually 
assault the veteran one time?

c.  What is the full name and unit of the 
individual that the veteran reported 
Lieutenant Williams assault thereto 
[possibly a Major Fowler, the Battalion 
Inspector General]?

d.  Besides reporting the assault to 
Major Fowler, did the veteran inform any 
other individual concerning this 
happening?

e.  Was the veteran given any written 
evidence by Major Fowler concerning the 
assault?  If he was given such evidence, 
does he still have copies of the 
material?  [If so, the RO should include 
this information in the claims folder.]

f.  Does the veteran know whether 
Lieutenant Williams was charged with an 
offense under the Uniform Code of 
Military Justice as a result of the 
assault?

g.  With respect to the second incidence 
involving Captain Schutten, the veteran 
is asked to elaborate on the 
investigation concerning Captain 
Schutten.  That is, does the veteran 
remember when the investigation occurred, 
who conducted the investigation, the 
names of other people who might be able 
to confirm that such an investigation 
occurred, etcetera?

h.  The veteran is asked to elaborate on 
his possible victimization by Captain 
Schutten.  That is, where the attacks 
occurred, the time period involved, any 
threats made by the Captain, etcetera.  

i.  Did the veteran tell anyone about the 
advances/assaults made by Captain 
Schutten?

j.  The veteran mentions that a Sergeant 
Joy Rios had knowledge of the incidents 
involving Captain Schutten.  The veteran 
is asked to explain how Sergeant Rios 
learned of the incidents involving 
Captain Schutten and himself and any 
additional details that might be helpful 
to his claim.

k.  Does the veteran know whether Captain 
Schutten was charged with an offense 
under the Uniform Code of Military 
Justice as a result of any of the 
reported assaults?

l.  How did the veteran's former wife 
learn of the actions of Captain Schutten?  

m.  Does the veteran know the whereabouts 
of his former wife and if contacted, does 
the veteran believe that she would 
confirm the problems the veteran 
experienced with Captain Schutten?

The RO should note in the record the 
responses provided by the veteran.

3.  Upon receipt of the above answers, 
the RO should send those answers, along 
with the statement made by the veteran 
dated June 12, 1999, to National 
Personnel Records Center (NPRC), the US 
Armed Services Center for Research of 
Unit Records (USASCRUR), and the US Army 
Criminal Investigation Command.  The RO 
should ask each of the units whether they 
can confirm the presence of the 
individuals in question [Schutten, 
Williams, Fowler, and Rios] while the 
veteran was assigned to "C" Company, 
97th Signal Battalion, and "C" Company, 
440th Signal Battalion.  

If the presence of these individuals can 
be confirmed, individual can be 
identified, the USASCRUR and the US Army 
Criminal Investigation Command should be 
further requested to provide information, 
including investigation reports, 
regarding any inservice criminal 
proceedings in which any of the 
individuals were involved as a defendant 
and the character of their discharges, if 
applicable.  USASCRUR and the US Army 
Criminal Investigation Command should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.

Any and all information obtained should 
be included in the claims folder for 
future review.  

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In making this determination, 
the attention of the RO is directed to 
the cases of Zarycki and West, and the 
discussion above.  In any event, the RO 
must specifically render a finding as to 
whether the appellant was sexually 
assaulted while in service.  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
examined by a psychiatrist who has not 
previously examined him to determine the 
correct diagnosis of any psychiatric 
disorder.  The RO must specify, for the 
examiners, the stressor or stressors that 
the RO has determined are established by 
the record.  The examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to PTSD, 
the examiners should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the inservice 
stressors found to be established for the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.

If there are different psychiatric 
disorder(s) than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
so be specified.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiners prior to the examination.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If 
the decision remains unfavorable, the veteran and his 
accredited representative should be given a supplemental 
statement of the case and allowed sufficient time for a 
response.  Thereafter, the claim should be returned to the 
Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying evidence.

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



